DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 23 August 2019.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
This application contains claims directed to the following patentably distinct species:
Species I: Figures 4-5:
Figures 4-5 (Examiner suggests Claims 2-4, 17) are drawn to an airfoil comprising first (64) and second (66) environmental barrier topcoats. 
Species II: Figures 6-7:
Figures 6-7 (Examiner suggests Claims 5-7, 18) are drawn to an airfoil comprising multi-layered first (64) and second (66) environmental barrier topcoats. 
Species III: Figures 4-5 in combination with Figures 8-9 – Embodiment drawn to first and second topcoats, and an additional third top coat:
Figures 4-5 in combination with Figures 8-9 (Examiner suggests Claims 8-10) are drawn to an airfoil comprising first (64) and second (66) environmental barrier coatings shown in Figures 4-5 with the additional third (70) environmental barrier coating shown in Figures 8-9.
Species IV: Figures 6-7 in combination with Figures 8-9 – Embodiment drawn to multilayered first and second topcoats, and an additional third top coat:
Figures 6-7 in combination with Figures 8-9 (Examiner Suggests Claims 11 and 19) are drawn to an airfoil that combines the first (64) and second (66) multi-layered environmental barrier coatings show in Figures 6-7 with the additional third (70) environmental barrier coating shown in Figures 8-9.
Species V: Figures 10-12: - Embodiment drawn to thicker fourth coat
Paragraphs [0055-56] and Figures 10-12 (Examiner suggests Claim 12) are drawn to an airfoil comprising first (64), second (66), and third (70) topcoat portions with a thicker fourth (72a/72b) environmental barrier topcoat portion.
Species VI: Figure 10: - Embodiment drawn to higher porosity fourth coat
Paragraph [0057] and Figure 10 (Examiner suggests Claim 13) are drawn to an airfoil comprising first (64), second (66), and third (70) topcoat portions; with an additional fourth (72a/72b) environmental barrier topcoat portion that is higher in porosity.

The species are independent or distinct because the claims to directed to the species recite mutually exclusive characteristics of the species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 14-16, and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /BRIAN CHRISTOPHER DELRUE/ Examiner, Art Unit 3745